Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 31 is objected to because of the following informalities:  On line 9, it appears that ‘of’ should be inserted after ‘indication’.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
Claim(s) 31-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ettori et al (2008/0140143) and Villongco et al (2019/0328457) and Sullivan et al (2016/0135706).

31. (New) A method performed by one or more computing systems for presenting information relating to an electromagnetic (“EM”) source of a body, the method comprising:
accessing indications of pairs of cycles within EM measurements of the EM
source of the body, each pair of cycles having a similarity score indicating similarity between the cycles of the pair, at least some pairs of cycles have no cycle in common with at least some other pairs of cycles; (see at least ¶67 of Ettori which teaches calculating an autocorrelation score, or other similarity indication, which is considered to be a similarity score, for pairs of beats to find morphologically similar beats; see also figure 5,step 504.  Different pairs of beats are compared, therefore at least some pairs have no cycle in common.)
generating a graphic that provides, for each pair of cycles, an identification of the
cycles of that pair of cycles and an indication the similarity score for that pair of cycles; and
outputting the graphic to an output device.  (Ettori is silent as to generating a graphic that identifies the cycle of the pair of cycles and a similarity score.  Villongco teaches displaying an identified cycle, see at least ¶146,214.  Further, Sullivan teaches displaying a similarity score graphically, see at least figure 13 and ¶253.  To use such indications with the device of Ettori would have been obvious since only predictable results would occur, and the user would be better informed as to the health of the patient.)

32. (New) The method of claim 31 wherein the graphic is non-textual. (see at least figure 13 and ¶253 of Sullivan)


33. (New) The method of claim 31 further comprising generating the similarity score for the pairs of cycles.  (see at ¶7 and figure 5 of Ettori, and figure 13 of Sullivan)

34. | (New) The method of claim 31 wherein the similarity score is indicated by a varying graphic characteristic. (see at lleast figure 13 and ¶253 of Sullivan)


35. | (New) The method of claim 31 wherein the EM source is a heart and the EM measurements are represented by a cardiogram.  (see at least figure 3 of Ettori)


36. (New) A method performed by one or more computing systems for presenting information relating to an electromagnetic (“EM”) source within a body, the method comprising: 
accessing indications of cycles representing EM measurements of an EM source; generating similarity scores representing similarity between a plurality of pairs of cycles, at least some of the plurality of pairs of cycles have no cycle in common with at least some other pairs of cycles of the plurality of the pairs of cycles; (see at least ¶67 of Ettori which teaches calculating an autocorrelation score, or other similarity indication, which is considered to be a similarity score, for pairs of beats to find morphologically similar beats; see also figure 5,step 504.  Different pairs of beats are compared, therefore at least some pairs have no cycle in common.)

generating a graphic that, for each pair of cycles, includes an indication of the similarity score for that pair of cycles and an indication that similarity score is for that pair of cycles; and providing the graphic for output to an output device. (Ettori is silent as to generating a graphic that identifies the cycle of the pair of cycles and a similarity score.  Villongco teaches displaying an identified cycle, see at least ¶146,214.  Further, Sullivan teaches displaying a similarity score graphically, see at least figure 13 and ¶253.  To use such indications with the device of Ettori would have been obvious since only predictable results would occur, and the user would be better informed as to the health of the patient.)


37. (New) The method of claim 36 wherein the graphic is non-textual. (see at least figure 13 and ¶253 of Sullivan)


38. (New) The method of claim 36 wherein EM measurements are collected from the body. (see at least ¶53 of Ettori which teaches unimplanted devices)

39. (New) The method of claim 36 wherein the EM source is a heart. (see at least figure 3 of Ettori)

40. (New) The method of claim 36 wherein the similarity score is indicated by a varying graphic characteristic. (see at least figure 13 and ¶253 of Sullivan)

41. | (New) One or more computing systems for presenting information relating to an electromagnetic (“EM”) source of a body, the one or more computing systems comprising: one or more computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems to: (see at least ¶62 and figure 4 of Ettori which teaches a processor circuit; the processor circuit is considered to use instructions so that it can operate) 
access indications of pairs of cycles within EM measurements of the EM source of the body, each pair of cycles having a similarity score indicating similarity between the cycles of the pair, at least some pairs of cycles have no cycle in common with at least some other pairs of cycles; (see at least ¶67 of Ettori which teaches calculating an autocorrelation score, or other similarity indication, which is considered to be a similarity score, for pairs of beats to find morphologically similar beats; see also figure 5,step 504.  Different pairs of beats are compared, therefore at least some pairs have no cycle in common.)


output, for each pair of cycles, an identification of that pair of cycles and an indication of the similarity score for that pair of cycles to indicate that the similarity score is for that pair of cycles; and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums. (Ettori is silent as to generating a graphic that identifies the cycle of the pair of cycles and a similarity score.  Villongco teaches displaying an identified cycle, see at least ¶146,214.  Further, Sullivan teaches displaying a similarity score graphically, see at least figure 13 and ¶253.  To use such indications with the device of Ettori would have been obvious since only predictable results would occur, and the user would be better informed as to the health of the patient.)


42. (New) The one or more computing systems of claim 41 wherein the indications of similarity are represented by a graphic. (see at least figure 13 and ¶253 of Sullivan)

43. (New) The one or more computing systems of claim 42 wherein the graphic is non-textual. (see at least figure 13 and ¶253 of Sullivan)


44. (New) The one or more computing systems of claim 41 further comprising generating the similarity score for the pairs of cycles. (see at ¶7 and figure 5 of Ettori, and figure 13 of Sullivan)


45. (New) The one or more computing systems of claim 41 wherein the similarity score is indicated by a varying graphic characteristic.  (see at least figure 13 and ¶253 of Sullivan)

46. (New) The one or more computing systems of claim 41 wherein the EM source is a heart and the EM measurements are represented by a cardiogram. (see at least figure 3 of Ettori)


47. | (New) One or more computing systems for presenting information relating to an electromagnetic (“EM”) source of a body, the one or more computing systems comprising:
one or more computer-readable storage mediums for storing computer-
executable instructions for controlling the one or more computing systems (see at least ¶62 and figure 4 of Ettori which teaches a processor circuit; the processor circuit is considered to use instructions so that it can operate) 
to:
access indications of cycles of a collection of cycles representing EM measurements of the EM source:
generate similarity scores representing similarity between a plurality of pairs of cycles, at least some of the plurality of pairs of cycles have no cycle in common with at least some other pairs of cycles of the plurality of the pairs of cycles; (see at least ¶67 of Ettori which teaches calculating an autocorrelation score, or other similarity indication, which is considered to be a similarity score, for pairs of beats to find morphologically similar beats; see also figure 5,step 504.  Different pairs of beats are compared, therefore at least some pairs have no cycle in common.)


output, for at least some of the pairs of cycles, an identification of the cycles of the pair of cycles and an indication of the similarity score for that pair of cycles; and
one or more processors for executing the computer-executable instructions
stored in the one or more computer-readable storage mediums. (Ettori is silent as to generating a graphic that identifies the cycle of the pair of cycles and a similarity score.  Villongco teaches displaying an identified cycle, see at least ¶146,214.  Further, Sullivan teaches displaying a similarity score graphically, see at least figure 13 and ¶253.  To use such indications with the device of Ettori would have been obvious since only predictable results would occur, and the user would be better informed as to the health of the patient.  Further, at least figure 4 of Ettori teaches a processor.)


48. (New) The one or more computing systems of claim 47 wherein the indication of similarity scores is a graphic. (see at least figure 13 and ¶253 of Sullivan)


49. (New) The one or more computing systems of claim 48 wherein the graphic is non-textual. (see at least figure 13 and ¶253 of Sullivan)


50. (New) The one or more computing systems of claim 48 wherein the similarity score is indicated by a varying graphic characteristic. (see at least figure 13 and ¶253 of Sullivan)


51. (New) The one or more computing systems of claim 47 wherein EM measurements are collected from a living body. (see at least ¶53 of Ettori which teaches unimplanted devices)


52. (New) The one or more computing systems of claim 47 wherein the EM source is a heart. (see at least figure 3 of Ettori)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,595,736 and Villongco et al (2019/0328457). Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is obvious over at least one claim of the ’736 patent.  For example, see at least patent claim 1 which teaches cycles having an ordering, which implies at least some pairs of cycles having no common cycle.  Further, the claims of the ‘736 patent are silent as to displaying a graphic of the cycles of the pair of cycles.  Villongco teaches displaying an identified cycle, see at least ¶146,214.  To use such indications with the device of the ‘736 patent would have been obvious since only predictable results would occur, and the user would be better informed as to the health of the patient.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792